Case 9:20-cr-00052-RC-ZJH Document 20 Filed 03/28/21 Page 1 of 2 PageID #: 50




                             UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
V.                                                §    CASE NO. 9:20CR52-1
                                                  §
JOSHUA PLUMMER                                    §


        ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                     ON DEFENDANT’S GUILTY PLEA


       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge,

for administration of a guilty plea under Rules 11 and 32 of the Federal Rules of Criminal Procedure.

Judge Giblin conducted a hearing in the form and manner prescribed by Federal Rule of Criminal

Procedure 11 and issued his Findings of Fact and Recommendation on Guilty Plea Before the United

States Magistrate Judge [Doc. #19]. The magistrate judge recommended that the Court accept the

defendant’s guilty plea and conditionally accept the plea agreement. He further recommended that the

Court finally adjudge the defendant as guilty on Count One of the charging Indictment filed against the

defendant in this cause.

       The parties have not objected to the magistrate judge’s findings. The Court ORDERS that the

Findings of Fact and Recommendation on Guilty Plea [Doc. #19] of the United States Magistrate

Judge are ADOPTED. The Court accepts the defendant’s plea, but defers acceptance of the plea

agreement and plea agreement addendum until after review of the presentence report. The Court




                                                 -1-
Case 9:20-cr-00052-RC-ZJH Document 20 Filed 03/28/21 Page 2 of 2 PageID #: 51




further ORDERS the defendant’s attorney to read and discuss the presentence report with the

defendant, and file any necessary objections to the report before the date of the sentencing hearing.

       It is further ORDERED that, in accordance with the defendant’s guilty plea and the magistrate

judge’s findings and recommendation, the defendant, Joshua Plummer, is adjudged as guilty on Count

One of the Indictment charging violation of 18 U.S.C. § 922(g)(1).


              So ORDERED and SIGNED, Mar 28, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge




                                                -2-
